Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 4, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159691(69)                                                                                              David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  CITY OF DEARBORN,                                                                                    Richard H. Bernstein
            Plaintiff/Counterdefendant-                                                                Elizabeth T. Clement
            Appellee,                                                                                  Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 159691
                                                                    COA: 339704
                                                                    Wayne CC: 15-012788-CH
  BANK OF AMERICA,
           Defendant/Cross-Defendant-
           Appellee,
  and
  WEST DEARBORN PARTNERS LLC,
             Defendant/Counterplaintiff/
             Cross-Plaintiff-Appellant.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s October 16,
  2020 order is considered, and it is DENIED, because we are not persuaded that
  reconsideration of our previous order is warranted. MCR 7.311(G).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 4, 2020
         p1202
                                                                               Clerk